                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    4:19CR3026

       vs.                                             FINAL ORDER OF FORFEITURE

ANGELO BENJAMIN YBARRA,

                      Defendant.



       This matter is before the Court upon the United States=s Motion for Final Order of

Forfeiture (Filing No. 68). The Court reviews the record in this case and, being duly advised in

the premises, finds as follows:

       1.      On October 7, 2019, the Court entered a Preliminary Order of Forfeiture (Filing

No. 52), pursuant to 21 U.S.C. §§ 846 and 853 and based upon the defendant=s plea of guilty to

Count One of and the Forfeiture Allegation of the Information (Filing No. 34). Pursuant to the

Preliminary Order of Forfeiture, defendant=s interest in $15,867.01 U.S. currency was forfeited to

the United States.

       2.      Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on October 16,

2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. A Declaration of Publication was filed herein on December

18, 2019. (Filing No. 67).

       3.      The Court has been advised by the United States no Petitions have been filed.

From a review of the Court file, the Court finds no Petitions have been filed.
       4.      The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the $15,867.01 U.S. currency held by any person or

entity is hereby forever barred and foreclosed.

       C. The $15,867.01 U.S. currency is hereby forfeited to the United States of America.

       D. The United States is directed to dispose of the currency in accordance with law.

       DATED this 18th day of December, 2019.

                                                      BY THE COURT:



                                                      Senior United States District Judge




                                                  2
